DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: character references (20) for “cap” and (22) for “inner part of the cap”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
For examining purposes, the cap (20) and the inner part (22) were considered to be the following:

    PNG
    media_image1.png
    637
    552
    media_image1.png
    Greyscale

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claim 11 line 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what "about" 40 degrees means. For examining purposes, "about 40 ˚ " is interpreted as " 40˚ +/- 10°".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barbaza (WO2009/071485) in view of Elmer et al. (US Patent Application Pub. No. 20020096184).
Regarding claim 1, Barbaza teaches a hair applicator (10, Fig. 1) for the application of liquids, including medical liquids, hair dye, hair-care products, skin care products for the scalp, or combinations thereof ([0001] lines 1-3), the hair applicator (10) comprising: 
a container (12, Fig. 1, [0032], the container further includes a lower end that is not shown in the figures), defining a volume for storing the liquids ([0027] lines 1-4), the container being a bottle ([0005] “storage tank” – defining a tank with deformable sides similar to a squeeze bottle), the container having a neck (14, Fig. 3 and [0005] lines 1-3); 
a cap configured to close the container (18, Fig. 1) at the neck (14) ([0005] lines 1-3) and having at least one application tip (34, 36, Fig. 1) with at least one application nozzle (52,54, Fig. 1) for the application of the liquids ([0051] lines 5-8); 
a valve (see annotated figure 2 below) configured to close the at least one application nozzle (52, 54) (refer to [0054] lines 4-7); 
wherein the valve comprises the cap (see annotated Figures 1-2 below), which is hollow, and an inner part (see annotated Fig. 2 below) that is encompassed by the cap (see fig. 2) and rotatably attached to the neck of the container ([0005] lines 1-3 and see Fig. 5), the inner part having a valve member (44, Fig. 3, “stud”) configured to close the application nozzle (52, 54) ([0054] lines 4-7); 
wherein the cap (18) is connected to the neck (14) ([0015] lines 1-2 and see fig. 2) of the container such that a rotational movement of the cap is translated into an axial movement of the 
 wherein the cap (18) is axially movable between a first closed position and a second open position by rotation of the cap (18) ([0054] lines 1-3);
 and wherein the inner part has a fork-like shape ([0040] lines 1-2 and see Fig. 2) with two legs (48,50) extending axially (see Fig. 2) and configured to be housed in the cap (see Fig. 2) wherein the legs (48,50) have a free end (see annotated Fig. 2 below) facing away from the neck of the container, wherein the free ends of the legs form the valve member (44). 
Barbaza teaches the valve member (44) controlling the flow into the legs and nozzles the mechanism opens and closes (Barbaza, [0053] lines 3-4) but does not teach the valve member (44) placement being at the free ends of the legs. 
Elmer teaches an applicator assembly (Elmer, 10, Fig. 1) in the same field of endeavor for providing a dispensing compartment for applying liquid product to the hair (Elmer, abstract). Elmer teaches the device (10) has an upper aperture or a self-opening slit (368, Fig. 11) at the dispensing outlet for controlled flow through the valve or the upper aperture that allows a flexible section (384, Fig, 11) to open when in use and close when not in use. 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the valve member of Barbaza (44) to be in the form of a slit that opens and closes, at the end of each leg, to allow passage and obstruction of the flow through the nozzle because it would increase control over the release of the flow and the prevention of any mess that may occur by continued leaking of the liquid through the applicator nozzles.

    PNG
    media_image2.png
    494
    264
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    363
    media_image3.png
    Greyscale

 




  

Regarding claim 2, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above), wherein the cap (18) has a fork-like shape (see Fig. 2) with two legs (48,50) extending axially (see Fig. 2), wherein each leg (48,50) forms an application tip (34,36) having an application nozzle (52, 54).  
Regarding claim 3, Barbaza, in view of Elmer, teaches the hair applicator (18) according to claim 1 (see rejection above). Modified Barbaza teaches wherein the legs (see annotated Fig. 2 below) of the cap (18) are hollow and configured to house the respective legs (48, 50) of the inner part.  

    PNG
    media_image4.png
    419
    335
    media_image4.png
    Greyscale

Regarding claim 4, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above). Modified Barbaza teaches wherein the cap (18) in its interior comprises a valve seat (26, “distribution duct”) configured to be closed by the valve member (44) in the closed position ([0054] lines 4-7).  
Regarding claim 5, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above). Modified Barbaza teaches wherein the neck (14) has a free end (see annotated Fig. 3 below) opposite to the container (see figure 3), wherein the neck (14) has a ring shoulder (not shown in figures but mentioned in [0034] lines 5-6) at its free end that projects from the lateral surface of the neck.

    PNG
    media_image5.png
    447
    449
    media_image5.png
    Greyscale

Regarding claim 6, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above). Modified Barbaza teaches wherein the inner part has a circular recess (see annotated Fig. 2 below) configured to cooperate with a shoulder of the neck and the insertion of the free end of the neck (14) of the container (12) (and refer to Figure 2) wherein the recess is arranged on the side of the inner part (see Fig. 2) facing away from the valve member (see Fig. 2), wherein the inner part has a ring shoulder (20, Fig. 2).  


    PNG
    media_image6.png
    686
    979
    media_image6.png
    Greyscale


Regarding claim 7, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 5 (see rejection above). Modified Barbaza teaches wherein the ring shoulder of the inner part (20, Fig. 2, “circularly discontinuous hook”) corresponds with the ring shoulder of the neck ([0034] lines 5-6, the recess receives the free end of the neck and locks it into place as the edge of the neck sits on the recess as seen in Fig. 2). Barabaza elaborates that it is easily understood to provide the neck (14) and the inner part (which includes the skirt (19)) with structures that will cooperate respectively (Barbaza, [0035] lines 1-2). 


    PNG
    media_image6.png
    686
    979
    media_image6.png
    Greyscale

Regarding claim 8, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above). Modified Barbaza teaches wherein the neck (14) is cylindrical (see Figs. 1 and 5, since the applicator is cylindrical, the neck must also be cylindrical), and comprises a thread ([0005] lines 1-3) on its lateral surface wherein the cap (18) comprises an internal thread (38) ([0042] lines 1-5) that corresponds to the thread of the neck (14), wherein the pitch of the thread (38) is configured such that the rotation of the cap (18) moves the cap (18) into the open position ([0042] lines 4-8).  Since the cap is aimed to be fitted onto the cap, both threads must be compatible and corresponding.  
Regarding claim 9, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 8 (see rejection above). Modified Barbaza teaches wherein the thread of the neck (14) and the internal thread (38) of the cap (18) are configured such that a rotation of the cap (18) by 90° moves the cap (18) into the open position ([0055] lines 5-6).  
Regarding claim 12, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above). Modified Barbaza teaches wherein the neck (14) is formed in one piece .   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barbaza (WO2009/071485) in view of Elmer et al. (US Patent Application Pub. No 2002/0096184) and further in view of Marona et al. (US Patent No. 3366284).
Regarding claim 10, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above). Modified Barbaza teaches wherein a stopper (60, 62, Figs. 5-6) is configured to limit rotational movement of the cap (18) ([0056] lines 4-7). 
Barbaza does not teach the stops being comprised by the neck. However, the stops interact directly with the threading of the neck to stop the cap from rotating as the two structures lock. Marona teaches a squeeze bottle in the analogous art of dispensing containers for providing a container capable of holding and dispensing a liquid (Marona, Col 1. Lines 22-27). Marona teaches two lugs (Marona, 27, Fig. 3), similar to stops, formed on the exterior surface of a bottle neck (Marona, 12, Fig. 3), to lock and secure the cap in position when twisted or rotated (Marona, Col. 4 lines 36-41).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the container of Barbaza to have the neck comprising the stops instead of the internal surface of the cap, as taught by Marona, since it is an alternate stop mechanism known in the art which would yield the same result. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barbaza (WO2009/071485) in view of Elmer et al. (US Patent Application No 2002/0096184) and further in view of Roeder (US Patent No 4495958).
Regarding claim 11 (as best understood), Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above), wherein the application tip (34,36) has an application 
Roeder teaches a medication dispenser in the analogous art of hair dispensers for providing a product that can dispense medical liquids into hair efficiently (Roeder, Col. 1 lines 1-5). Roeder teaches a dispenser (20, Fig. 1) that includes a head (12) and a container (14). The head includes teeth (50) with orifices from which fluid exits, that are designed at an oblique angle (62) to the surface (Roeder, Col. 1 lines 47-50). Roeder teaches that the angle (62) is 45 degrees (Roeder Col. 3 lines 1-5). Looking at Figure 1, angle 62 has a corresponding angle (also 45 degrees) that makes a right angle with the inclination angle with respect to a perpendicular plane to the longitudinal axis, which also makes the inclination angle be at 45 degrees. 
It would have been obvious for one having ordinary skill in the art before the effective date of filing to explicitly define the inclination of the angle of the application surfaces of the tip to be within the claimed limit of 40˚ +/- 10°, or 30-50 degrees, because it will facilitate access to the scalp and allow efficient handling of the hair, giving ease and more precise application of any product or treatment intended to be put onto the hair or scalp.  

    PNG
    media_image7.png
    246
    350
    media_image7.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barbaza (WO2009/071485) in view of Elmer et al. (US Patent Application Pub. No 2002/0096184) in further view of De LaForcade (US Patent No. 7168433), and Marona et al. (US Patent No. 3366284).
Regarding claim 13, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above), and a container (12), but does not explicitly teach wherein the container (12) has a drop-shaped form with two opposing, essentially flat, handling surfaces.
	De LaForcade teaches a dispensing device (De LaForcade, 1, Fig. 1) in the same field of endeavor of cosmetic containers for providing a product that dispenses hair coloring, hair dying or hair treatment products (De LaForcade Col. 1 lines 6-11). De LaForcade teaches a device (1) comprising a receptacle (10), similar to a container, configured to contain a liquid substance (De LaForcade Col. 5 lines 24-28). The container has a drop-shaped form (see De LaForcade Figures 1-3) with one face (13) having an indentation (14) to allow the user to press and bring the sidewalls closer together, dispensing the liquid onto the area of use (De LaForcade, Col. 7 lines 52-57). The indentation is considered essentially flat since the “normal” would be for the bottle to be uniformly convex, hence the flatness or concavity of the sidewalls is similar in concept because a flat handling surface and the slightly convex indentation are both formed by altering an arc of the original surface to provide a smaller distance between two sidewalls. 
De LaForcade does not teach both sidewalls having the indentation. However, Marona teaches a squeeze bottle in the analogous art of dispensing containers for providing a liquid container capable of holding and dispensing a liquid (Marona, Col 1. Lines 22-27). Marona teaches the squeeze bottle (Marona, 20, Fig. 1) has two recessed areas (17) on two opposite side walls of the bottle for bringing the sidewalls closer together as the user manually presses on the recessed areas (17) to allow a continuous stream as the device is dispensing and stop it when both sidewalls meet for a limited amount of product (Marona, Col. 5 lines 5-27). 
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barbaza (WO2009/071485) in view of Elmer (US Patent Application Pub. No 2002/0096184) and further in view of De LaForcade (US Patent No. 7168433).
Regarding claim 14, Barbaza, in view of Elmer, teaches the hair applicator (10) according to claim 1 (see rejection above), and a container (12), but does not explicitly teach wherein the container (12) is made of an elastic plastic and wherein the container (12) is configured to be compressible.  
De LaForcade teaches a dispensing device (De LaForcade, 1, Fig. 1) in the same field of endeavor of cosmetic containers for providing a product that dispenses hair coloring, hair dying or hair treatment products (De LaForcade Col. 1 lines 6-11). De LaForcade teaches a device (1) comprising a receptacle (10), similar to a container, configured to contain a liquid substance (De LaForcade Col. 5 lines 24-28). The container has a drop-shaped form (see De LaForcade Figures 1-3) with one face (13) having an indentation (14) to allow the user to press and bring the sidewalls closer together, dispensing the liquid onto the area of use (De LaForcade, Col. 7 lines 52-57). De LaForcade further teaches the bottle is made from a plastic material and is configured to be flexible and elastic enough for it to squeeze out the liquid (De LaForcade, Col. 6 lines 6-11). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/LINA FARAJ/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772